      Case 1:19-cv-08376-JGK Document 34 Filed 07/02/20 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
PETER ANTHONY COLE,
                    Plaintiff,                   19-cv-8376 (JGK)

           - against -                           MEMORANDUM OPINION
                                                 & ORDER
THE CITY OF NEW YORK, NEW YORK CITY
DEPARTMENT OF TRANSPORTATION, NEW
YORK CITY DEPARTMENT OF ENVIRONMENT
PROTECTION, NEW YORK STATE URBAN
DEVELOPMENT CORPORATION D/B/A
EMPIRE STATE DEVELOPMENT, DORMITORY
AUTHORITY OF THE STATE OF NEW YORK
AND NATIONAL RAILROAD PASSENGER
CORPORATION D/B/ A AMTRAK,

                    Defendants.
────────────────────────────────────


JOHN G. KOELTL, District Judge:

     On or about August 6, 2019, the plaintiff, Peter Anthony

Cole, brought this action in the New York State Supreme Court,

New York County, against the City of New York (“City”), the New

York City Department of Transportation (“DOT”), and the New York

City Department of Environmental Protection (“DEP”)

(collectively, the “City Defendants”), together with the New

York State Urban Development Corporation D/B/A Empire State

Development (“ESD”), the Dormitory Authority of the State of New

York (“DASNY”), and the National Railroad Passenger Corporation

(“Amtrak”). Dkt. No. 2-1. The plaintiff served the City

Defendants and Amtrak on August 8, 2019, DASNY on August 12,

2019, and ESD on August 15, 2019. Dkt. No. 24-3. On September 9,



                                    1
      Case 1:19-cv-08376-JGK Document 34 Filed 07/02/20 Page 2 of 12



2019, Amtrak removed the case to the District Court for the

Southern District of New York pursuant to 28 U.S.C. § 1441,

which provides for removal of a civil action over which a

federal district court has original jurisdiction. Dkt. No. 2.

Federal jurisdiction was based on 28 U.S.C. §§ 1331 and 1349

because Amtrak, a corporation organized under federal law, is a

party and more than one-half of its capital stock is owned by

the United States. See id. The plaintiff now moves to remand

this case to the state court.

     For the reasons explained below, the plaintiff’s motion to

remand is granted.

                                   I.

     On a motion to remand, “the defendant bears the burden of

demonstrating the propriety of removal.” Vargas v. Holden, No.

10-CV-8567, 2011 WL 446199, at *1 (S.D.N.Y. Feb. 8, 2011)

(quoting Cal. Pub. Employees’ Ret. Sys. v. Worldcom, Inc., 368

F.3d 86, 100 (2d Cir. 2004)). “[S]tatutory procedures for

removal are to be strictly construed” in light of the limited

jurisdiction of federal courts. In re Methyl Tertiary Butyl

Ether (“MTBE”) Prod. Liab. Litig., 488 F.3d 112, 124 (2d Cir.

2007) (quoting Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28,

32 (2002)). Any doubts regarding the propriety of removal

“should be resolved in favor of remand.” Zerafa v. Montefiore

Hosp. Hous. Co., 403 F. Supp. 2d 320, 327 (S.D.N.Y. 2005)


                                    2
      Case 1:19-cv-08376-JGK Document 34 Filed 07/02/20 Page 3 of 12



(citation omitted) (collecting cases); see also Varela v.

Flintlock Const., Inc., 148 F. Supp. 2d 297, 298 (S.D.N.Y. 2001)

(“[R]emoval statutes are to be strictly construed against

removal and all doubts should be resolved in favor of remand.”)

(internal quotation marks and citation omitted).

     The plaintiff moves to remand on the ground that removal

was improper because Amtrak lacked the other defendants’

unanimous consent to remove the case to federal court. Amtrak

argues that an email it received from counsel for DASNY

consenting to removal on behalf of DASNY and ESD was sufficient

under the statute, which does not proscribe a specific form

consent must take. In regard to the City Defendants, Amtrak

asserts that the plaintiff erred in naming DOT and DEP as

defendants, and that consent from the City was unnecessary

because the City is only a nominal party and because the City

had not yet appeared in the state court action when it was

removed to this court.

                                   II.

     Where an action is removed solely under § 1441(a), “all

defendants who have been properly joined and served must join in

or consent to the removal of the action.” 28 U.S.C.

§ 1446(b)(2)(A). Even before this specific provision was

incorporated in the statute in 2011, courts in the Second

Circuit “consistently interpreted the statute ‘as requiring that


                                    3
      Case 1:19-cv-08376-JGK Document 34 Filed 07/02/20 Page 4 of 12



all defendants consent to removal within the statutory thirty-

day period [for removal], a requirement known as the rule of

unanimity.’” L.Y.E. Diamonds Ltd. v. Gemological Inst. of Am.

Inc., No. 16-CV-3766, 2017 WL 1207839, at *4 (S.D.N.Y. Mar. 31,

2017) (citing Pietrangelo v. Alvas Corp., 686 F.3d 62, 66 (2d

Cir. 2012) (per curiam)); see also Ell v. S.E.T. Landscape

Design, Inc., 34 F. Supp. 2d 188, 193 (S.D.N.Y. 1999)

(collecting cases showing “widespread agreement” among district

courts that all named defendants must join in a removal petition

for removal to be proper). Where a defendant fails to comply

with the rule of unanimity, “[c]ourts have very little

discretion—if any—to forgive [it].” L.Y.E. Diamonds Ltd., 2017

WL 1207839, at *4 (internal citation omitted).

     Three recognized exceptions to the rule of unanimity allow

a removing defendant to “forego securing the consent of any co-

defendant who: (1) has not been served with service of process

at the time the removal petition is filed; (2) is merely a

nominal or formal party; or (3) is not subject to the removed

claim, which is a separate and independent claim from those

asserted against the non-consenting defendant as defined by 28

U.S.C. § 1441(c).” Metro. Transp. Auth. v. U.S. Fid. & Guar.

Co., 14-CV-9059, 2015 WL 1730067, at *4 (S.D.N.Y. Apr. 14, 2015)

(citation and alterations omitted). None of those exceptions

apply in this case.


                                    4
      Case 1:19-cv-08376-JGK Document 34 Filed 07/02/20 Page 5 of 12



                                   A.

     While § 1446(b)(2)(A) requires that all properly served

defendants consent to removal, courts of appeals are divided

regarding the form that consent to removal must take to satisfy

the unanimity requirement. Compare Proctor v. Vishay

Intertechnology Inc., 584 F.3d 1208, 1225 (9th Cir. 2009)

(determining that one defendant’s timely notice of removal

representing consent of the other defendants is sufficient), and

Harper v. AutoAlliance Int’l, Inc., 392 F.3d 195, 201-02 (6th

Cir. 2004) (same), with Getty Oil, Div. of Texaco, In. v. Ins.

Co. of North Am., 841 F.2d 1254, 1262 n.11 (5th Cir. 1988)

(“[T]here must be some timely filed written indication from each

served defendant . . . that it has actually consented to

[removal].”), and Pritchett v. Cottrell, Inc., 512 F.3d 1057,

1062 (8th Cir. 2008) (same).

     The Second Circuit Court of Appeals has required that each

defendant who did not join a notice of removal must

“independently express their consent to removal.” Pietrangelo,

686 F.3d at 66. Courts in this Circuit generally “have held that

the ‘independent consent’ requirement demands that each

defendant must submit written consent unambiguously agreeing to

removal.” Metro. Transp. Auth., 2015 WL 1730067, at *4 (internal

quotation marks and citation omitted); see also, e.g., Contreras

v. Britestarr Homes, Inc., No. 19-CV-6980, 2019 WL 4930073, at


                                    5
      Case 1:19-cv-08376-JGK Document 34 Filed 07/02/20 Page 6 of 12



*2 (S.D.N.Y Oct. 7, 2019); L.Y.E. Diamonds Ltd., 2017 WL

1207839, at *4 (collecting cases from courts in this district to

demonstrate that most require a form of unambiguous, written

consent). 1 But see Harraz v. EgyptAir Airlines Co., No. 18-CV-

12364, 2019 WL 6700946, at *6-7 (S.D.N.Y. Dec. 9, 2019)

(declining to remand when other defendants had not joined the

notice of removal but all defendants were represented by the

same attorney and any error was cured by defendants’ joint

opposition to the motion to remand).

     Therefore, it is “insufficient for a defendant who has not

signed the removal petition to merely advise the removing

defendant that it consents to removal and that the removing

defendant may represent such consent to the Court on its

behalf.” Burr ex rel. Burr v. Toyota Motor Credit Co., 478 F.

Supp. 2d 432, 437 (S.D.N.Y. 2006) (citing Codapro Corp. v.

Wilson, 997 F. Supp. 322, 326 (E.D.N.Y. 1998)). Courts have

found consent insufficient for removal where a single defendant



1 Courts of other districts in the Second Circuit also require
unambiguous, written consent directed to the court. See, e.g., Edelman
v. Page, 535 F. Supp. 2d 290, 292 (D. Conn. 2008) (“[M]ost courts have
required some form of unambiguous written evidence of consent to the
court in [a] timely fashion.”) (internal quotation marks and citation
omitted); Owczarek v. The Austin Co., No. 03-CV-0750E(F), 2004 WL
625273, at *1 (W.D.N.Y. Feb. 11, 2004) (“Each defendant must provide
the court with written consent for removal – as opposed to providing
such to a co-defendant.”); Town of Moreau v. State Dep’t of Envtl.
Conservation, No. 96-CV-983, 1997 WL 243258, at *5 (N.D.N.Y. May 5,
1997) (remanding in part because a co-defendant’s letter expressing
consent was not communicated directly to the court).



                                    6
      Case 1:19-cv-08376-JGK Document 34 Filed 07/02/20 Page 7 of 12



signed a notice of removal and submitted letters from his co-

defendants consenting to removal, Codapro, 997 F. Supp. at 326

(E.D.N.Y. 1998), and where a co-defendant called the removing

defendant to provide consent and the removing defendant noted

that consent in their notice of removal, L.Y.E. Diamonds Ltd.,

2017 WL 1207839, at *5. In Edelman, a case in which the

defendants’ attorneys exchanged emails expressing consent to

removal, the court concluded that the emails were insufficient

because consent cannot merely be “communicated among the

defendants . . .; each defendant must notify the Court of its

consent prior to the expiration of the thirty-day period for the

removal petition to be timely.” 535 F. Supp. 2d at 295 (D. Conn.

2008) (citing Berrios v. Our Lady of Mercy Med. Ctr., No. 99-CV-

21, 1999 WL 92269, at *2 (S.D.N.Y. Feb. 19, 1999)). “The failure

of any defendant to provide its written consent within the

thirty-day period constitutes a fatal procedural defect in the

removal procedure and warrants a remand of the case.” In re

Vill. of Kiryas Joel, N.Y., No. 11-CV-8494, 2012 WL 1059395, at

*3 (S.D.N.Y. Mar. 29, 2012)).

     In this case, Amtrak filed a Notice for Removal and

represented to the Court that defendants DASNY and ESD consented

to removal. To support its assertion, Amtrak attached to the

Notice an email it received from counsel for DASNY on September

9, 2019, expressing consent to removal on behalf of DASNY and


                                    7
      Case 1:19-cv-08376-JGK Document 34 Filed 07/02/20 Page 8 of 12



ESD. Dkt. No. 2-3. The email was not directed to the Court and

therefore was not sufficient to constitute consent. Moreover, it

did not even purport to be signed by ESD. Because failure to

comply with the rule of unanimity is fatal, this case must be

remanded. L.Y.E. Diamonds Ltd., 2017 WL 1207839, at *6.

     Moreover, Amtrak failed to obtain consent from the City

Defendants. 2 Amtrak correctly argues that DOT and DEP may not be

sued in their own names. See N.Y.C. Admin. Code & Charter Ch. 17

§ 396 (“All actions and proceedings for the recovery of

penalties for the violation of any law shall be brought in the

name of the city of New York and not in that of any agency,

except where otherwise provided by law.”); see also Russell Pipe

& Foundry Co. v. City of New York, No. 94-CV-8642, 1997 WL

80601, at *6 (S.D.N.Y. Feb. 25, 1997) (DEP is not a suable

entity). However, Amtrak did not seek consent from the City.




2 After Amtrak filed its opposition to the plaintiff’s motion to
remand, DASNY and the City filed motions to join the opposition. Dkt.
No. 16; Dkt. No. 20. Judges in this district disagree on whether a co-
defendant’s joining an opposition to remand can cure consent-related
defects in removal. Compare Harraz, 2019 WL 6700946, at *7 (refusing
to grant a motion to remand because “any consent-related defect in the
notice has been sufficiently cured by the Defendants’ joint
opposition” to remand), with L.Y.E. Diamonds Ltd., 2017 WL 1207839, at
*5 (“[T]he unduly creative view that a district court may ignore or
allow defendants to cure defects in a notice of removal . . . has been
repeatedly called into doubt.”) (internal quotation marks and citation
omitted). It is unnecessary to decide this issue because ESD did not
join the opposition to remand. Ultimately, the defendants failed to
satisfy the unanimity requirement.



                                    8
      Case 1:19-cv-08376-JGK Document 34 Filed 07/02/20 Page 9 of 12



                                   B.

     Amtrak argues that it did not need to seek consent from the

City because the City is a nominal party and thus satisfied one

of the three recognized exceptions to the rule of unanimity.

“[A] party is nominal when that party has little or no interest

in the outcome of the litigation and no cause of action or claim

for relief is or could be stayed against it.” Metro. Transp.

Auth., 2015 WL 1730067, at *5 (internal quotation marks,

alterations and citation omitted). The party seeking to

demonstrate that another is nominal bears the burden of proof,

and any “doubts are to be resolved in favor of remand.” Id.

(quoting Nannuzzi v. King, 660 F. Supp. 1445, 1449 (S.D.N.Y.

1987)).

     Amtrak’s only evidence in support of its assertion that the

City is a nominal party is a tax map for 421 Eighth Avenue,

which purportedly demonstrates that the City does not own the

property where the plaintiff was allegedly injured. This is not

sufficient to demonstrate the nominal status of the City. First,

the plaintiff alleges that he suffered injuries at construction

sites located at 421 Eighth Avenue and 383 West 31st Street;

Amtrak has not put forward any evidence regarding ownership of

the latter property. Second, the plaintiff’s claims for relief

are predicated on more than ownership. The plaintiff also

alleges that the City by its agents, servants and/or employees


                                    9
     Case 1:19-cv-08376-JGK Document 34 Filed 07/02/20 Page 10 of 12



operated; managed; maintained; controlled; supervised; repaired;

inspected; made special use of; performed construction,

renovation, and repairs at; and designed the Premises. Compl.

¶¶ 57-177. Third, Amtrak has asserted three cross-claims against

the City, suggesting that the City has an interest in the

outcome of the litigation. Finally, “no motions to dismiss the

complaint” against the City Defendants have been filed. See

Nannuzzi, 660 F. Supp. at 1449 (finding a party not nominal in

part because no motion to dismiss was filed in state court

“prior to removal or in this court subsequent thereto”).

Resolving all doubts in favor of remand, Amtrak has failed to

meet its burden to demonstrate that the City is a nominal party.

     Amtrak also argues that because the City Defendants had not

appeared, Amtrak was not obligated to obtain their consent.

However, “[i]n this Circuit, the district courts have uniformly

determined that all defendants must join in the removal petition

unless the non-joining defendants have not been served with

service of process at the time the removal petition is filed or

unless one of the two other exceptions. . . applies.” Anglada v.

Roman, No. 06-CV-10173, 2006 WL 3627758, at *2 (S.D.N.Y. Dec.

12, 2006) (internal quotation marks and citation omitted). The

court in Anglada refused to “expand the scope of the exceptions

to allow for removal without the consent of all defendants who

have been property served” where the removing defendant did not


                                   10
     Case 1:19-cv-08376-JGK Document 34 Filed 07/02/20 Page 11 of 12



know that its co-defendants had been served. Id.; see also

Metro. Transp. Auth., 2015 WL 1730067, at *7 (concluding that

the removing defendant’s argument that it did not know whether

the other defendants had been served and thus could not

determine whether they consented failed because it did “not

implicate any exception to the rule of unanimity”). The

defendants were all served before Amtrak filed its notice of

removal.

     Therefore, the City’s consent was required for proper

removal. Failure to obtain that consent requires remand.

Similarly, the case must also be remanded because Amtrak failed

to obtain consent from DASNY and ESD and has not argued that any

exceptions to the rule of unanimity apply to DASNY or ESD.

Therefore, the plaintiff’s motion to remand this case to the New

York State Supreme Court, New York County, is granted.




                                   11
     Case 1:19-cv-08376-JGK Document 34 Filed 07/02/20 Page 12 of 12



                              CONCLUSION

     The Court has considered all of the arguments raised by the

parties. To the extent not specifically addressed, the arguments

are either moot or without merit. For the foregoing reasons, the

plaintiff’s motion to remand is granted. The Clerk is directed

to remand this case to the New York State Supreme Court, New

York County. The Clerk is also directed to close all pending

motions and to close this case.

SO ORDERED.

Dated:    New York, New York
          July 2, 2020                   /s/ John G. Koeltl
                                            John G. Koeltl
                                     United States District Judge




                                   12
